Name: Commission Regulation (EEC) No 419/86 of 25 February 1986 on the supply of common wheat to the people's Republic of Bangladesh as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 48/22 Official Journal of the European Communities 26. 2 . 86 COMMISSION REGULATION (EEC) No 419/86 of 25 February 1986 on the supply of common wheat to the People's Republic of Bangladesh as food aid limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in the Annex hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto . However, provisions relating to unloading and to any demurrage, laid down in Article 1 3 (5), second sentence, and (6) of the abovementioned Regulation (EEC) No. 1974/80 , shall not apply. The contractor shall determine in agreement with the beneficiary, the schedule and conditions for unloading, as well as the number of lay days required. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 3793/85 (3), and in particular Article 28 thereof, Whereas by its Decision of 23 October 1985 on the supply of food aid to Bangladesh the Commission allo ­ cated to the latter country 70 000 tonnes of cereals to be supplied cif ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No 3323/81 (s); whereas it is necessary to specify the time This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 February 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, (2) OJ No L 281 , 0 OJ No L 367, (4) OJ No L 192, n OJ No L 334, 14. 12. 1982,. p . 1 . 1 . 11 . 1975, p . 1 . 31 . 12. 1985, p . 19 . 26 . 7 . 1980 , p . 11 . 21 . 11 . 1981 , p . 27. 26 . 2 . 86 Official Journal of the European Communities No L 48/23 ANNEX 1 . Programme : 1985 2. Recipient : The Secretary, Relief and Rehabilitation Division , Ministry of Food, Bangladesh Secretariat, Dhaka, Bangladesh 3 . Place or country of destination : Bangladesh 4. Product to be mobilized : common wheat 5 . Total quantity : 70 000 tonnes 6 . Number of lots : 2 (2 x 35 000 tonnes) 7 . Intervention agency responsible for conducting the procedure : Office National Interprofessional des Cereales (ONIC), 21 , avenue Bosquet, F-75007 Paris (telex OFIBLE 200 490 F). 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : Common wheat of sound and fair merchantable quality, free from odour and pests, which :  has the minimum physical qualities required for common wheat of bread-making quality pursuant to Article 5 (2) of Commission Regulation (EEC) No 1 629/77 (Official Journal No L 181 of 21 July 1977), as last amended by Regulation (EEC) No 2215/84 (Official Journal No L 203 of 31 July 1984), the moisture content not exceeding 14,5 %  meets the technological requirements set out in Commission Regulation (EEC) No 2062/81 (Official Journal No L 201 of 22 July 1981 ) 10 . Packaging : in bulk 11 . Port of shipment : a Community port 12. Deliery stage : cif  free out 13 . Port of landing : Chittagong 14. Procedure to be applied in order to determine supply costs : mutual agreement 15 . Shipment period : before 20 March 1986 16 . Security : 10 ECU per tonne Notes : 1 . The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Bangladesh, c/o 'Diplomatic Bag', Berlaymont 1 / 123, 200 rue de la Loi , B-1049 Brussels . 2 . Delivery shall be made using vessels of 35 000 tonnes and with a maximum length of 610 feet.